               Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 1 of 21



 1   LAW OFFICES OF YOLANDA HUANG
     YOLANDA HUANG, SBN 104543
 2
     475 14th Street, Suite 500
 3   Oakland, CA 94612
     Telephone: (510) 329-2140
 4   Facsimile: (510) 580-9410
     E-Mail: yhuang.law@gmail.com
 5

 6   STANLEY GOFF (Bar No. 289564)
     LAW OFFICE OF STANLEY GOFF
 7   15 Boardman Place Suite 2
     San Francisco, CA 94103
 8
     Telephone: (415) 571-9570
 9   Email: scraiggoff@aol.com

10   Fulvio F. Cajina, Esq. (SBN 289126)
     LAW OFFICE OF FULVIO F. CAJINA
11
     528 Grand Ave.
12   Oakland, CA 94610
     Telephone: (415) 601-0779
13   Email: fulvio@cajinalaw.com
14
     Attorneys for Plaintiffs
15

16

17                                                 UNITED STATES DISTRICT COURT
18                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA

19                                              SAN FRANCISCO/OAKLAND DIVISION

20

21                                                                    Jurisdiction
22
     CANDIDO ZAYAS, RUBEN SOTO,                                                    CASE NO.: 3:18 -CV-06155
23   ALFREDO RUIZ, JOSE POOT, MILTON
     LECLAIRE, NIGEL HENRY, RALPH                                                  NOTICE OF MOTION FOR FINAL
24   DOMINGUEZ, MATTHEW BRUGMAN ,                                                  APPROVAL OF SETTLEMENT, THE PLAN
     MICHAEL BROWN, KISHAWN NORBERT,                                               OF ALLOCATION AND ATTORNEYS
25
     MARK EDWARD HILL, AND JAMES                                                   FEES AND COSTS, MEMORANDUM OF
26   CLARK,                                                                        POINTS AND AUTHORITIES

27                         Plaintiff,
28
                                                                                   Related Case No. 3:18-cv-04890-JCS

                                                                               1
      PLAINTIFFS’ POINTS AND AUTHORITIES FOR FINAL APPROVAL OF SETTLEMENT, PLAN OF ALLOCATION AND ATTORNEYS
                                                                      FEES AND COSTS
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
               Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 2 of 21



 1   vs.                                                                           (Johnson)
                                                                                   Related Case No. 18-cv-04857 JCS (Taylor)
 2
     SAN FRANCISCO COUNTY SHERIFF’S
 3   DEPARTMENT, CITY AND COUNTY OF
     SAN FRANCISCO, SAN FRANCISCO                                                  Date: Sept. 3, 2021
 4   SHERIFF VICKI HENNESSEY; UNDER                                                Time: 9:30 a.m.
     SHERIFF MATHEW FREEAN; CHIEF                                                  Courtroom: F, 15th Floor
 5
     DEPUTY SHERIFF PAUL MIYAMOTO;
 6   CAPTAIN JASON JACKSON, SARGEANT                                               Hon.: Joseph C. Spero, presiding
     DOLLY and John & Jane DOEs, Nos. 1 - 50.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                                               2
      PLAINTIFFS’ POINTS AND AUTHORITIES FOR FINAL APPROVAL OF SETTLEMENT, PLAN OF ALLOCATION AND ATTORNEYS
                                                                      FEES AND COSTS
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
              Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 3 of 21



 1
                                                                  Table of Contents
 2
        A.         THE SETTLEMENT MERITS FINAL APPROVAL BY THE COURT..................1
 3
             1.     Plaintiffs And Lead Counsel Have Adequately Represented The Settlement Class ..2
 4
           2.      The Settlement Was Reached After Substantial Discovery And Arm’s-Length
 5                 Negotiations    Between Experienced Counsel .......................................................3
 6           3.    The Relief That The Settlement Provides For The Settlement Class Is Adequate,
                   Taking Into Account The Costs And Risks Of Further Litigation And All Other
 7                 Relevant Factors..........................................................................................................5
 8           4.    The Settlement Treats Class Members Equitably Relative To Each Other ................8

 9
             5.    The Reaction Of The Settlement Class To The Settlement ........................................8

10      B.         THE PLAN OF ALLOCATION IS FAIR AND REASONABLE .............................9

11      C.         THE SETTLEMENT CLASS SHOULD BE FINALLY CERTIFIED ....................10

12      D.         NOTICE TO THE SETTLEMENT CLASS SATISFIED THE
                   REQUIREMENTS OF RULE 23 AND DUE PROCESS ........................................10
13
        E.         THE ATTORNEYS’ FEES REQUESTED ARE FAIR, REASONABLE AND
14                 ADEQUATE. ............................................................................................................12
15           1.    Percentage of the Fund Method of Calculating Fees .................................................13

16           2.    Lodestar Standards. ....................................................................................................14

17      F.         CONCLUSION .........................................................................................................15

18

19

20

21

22

23

24

25

26

27

28



                                                                             i
        POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL APPROVAL, ALLOCATION AND ATTORNEYS FEES
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-
                                                                         06155
              Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 4 of 21



 1                                                                                   CASES
 2
     Bluetooth Headset Products Liab. Litig. 654 F.3d 935 (9th Cir. 2011) --------------------------- 13
 3

 4
     Blum v. Stenson, 465 U.S. 886 (1984) ----------------------------------------------------------------- 14

 5   Camden I Condominium Association v. Dunkle, 946 F.2d 768 (11th Cir. 1991) ---------------- 13

 6   Churchill Village L.L.C. v. General Electric, 361 F.3d 566, 575 (9th Cir. 2004); ------------ 2, 10
 7
     City of Riverside v. Rivera, 477 U.S. 561 (1986) ----------------------------------------------------- 14
 8
     Davis v. City and County of San Francisco, 976 F.2d 1536 (9th Cir. 1992) --------------------- 14
 9

10
     Destefano v. Zynga, Inc., No. 12-cv-04007-JSC, 2016 U.S. Dist. LEXIS 17196, 2016 WL

11     537946 (N.D. Cal. Feb. 11, 2016). ---------------------------------------------------------------- 5, 12

12   Eisen v. Porsche Cars N. Am., Inc., 2014 WL 439006, at *4 (C.D. Cal. Jan. 30, 2014) ----- 4, 10
13
     Gamer v. State Farm Mut. Auto. Ins. Co., 2010 WL 1687832, at *10 (N.D. Cal. Apr. 22, 2010)
14
       -------------------------------------------------------------------------------------------------------------- 1
15

16
     Hanlon v. Chrysler Corp, 150 F.3d 1010, 1026 (9th Cir. 1998); ------------------------------- 2, 3, 5

17   Hartless v. Clorox Co., 273 F.R.D. 630, 640 (S.D. Cal. 2011 ---------------------------------------- 6

18   Hayes v. MagnaChip Semiconductor Corp., 2016 WL 6902856, at *4-5 (N.D. Cal. Nov. 21,
19
       2016) ----------------------------------------------------------------------------------------------------- 12
20
     Heartland Payment Systems, Inc. Customer Data Security Breach Litig., 851 F.Supp. 2d 1040
21

22
       (S.D. Tex. 2012) ---------------------------------------------------------------------------------------- 13

23   Hensley v. Eckerhart, 461 U.S. 424 (1983) ----------------------------------------------------------- 14

24   In re Amgen Inc. Sec. Litig., 2016 WL 10571773, at *3 (C.D. Cal. Oct. 25, 2016); -------------- 4
25
     In re Bluetooth Headset Prods. Liab. Litig, 654 F.3d 935, 947(9th Cir. 2011) --------------------- 5
26
     In re Netflix Privacy Litig., 2013 WL 1120801, at *4 (N.D. Cal. Mar. 18, 2013) ----------------- 4
27

28
     In re Polaroid ERISA Litig., 240 F.R.D. 65, 77 (S.D.N.Y. 2006) ------------------------------------ 3


                                                                             ii
         POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL APPROVAL, ALLOCATION AND ATTORNEYS FEES
      Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-
                                                                          06155
               Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 5 of 21



 1   In re Quinus Security Litigation, 148 F.Supp. 2d 967 (N.D. Cal. 2001) -------------------------- 14
 2
     In re Syncor ERISA Litig., 516 F.3d 1095, 1101 (9th Cir. 2008); ------------------------------------ 1
 3
     Knapp v. Art.com, Inc., 283 F. Supp. 3d 823, 831 (N.D. Cal. 2017). -------------------------------- 6
 4
     Lane v. Facebook, Inc., 696 F.3d 811, 819 (9th Cir. 2012). ------------------------------------------ 2
 5

 6   Linney v. Cellular Alaska P’ship, 1997 WL 450064, at *5 (N.D. Cal. July 18, 1997) ------------ 4

 7   Luna v. Marvell Tech. Grp., 2018 WL 1900150, at *2 (N.D. Cal. Apr. 20, 2018) -------------- 10
 8
     Nat’l Rural Telecomms. Coop. v. DirecTV, Inc., 221 F.R.D. 523, 528 (C.D. Cal. 2004) --------- 4
 9
     SeeLerwill v. Inflight Motion Pictures, Inc., 582 F.2d 507, 512 (9th Cir. 1978); ------------------ 3
10
     Shapiro v. JPMorgan Chase & Co., 2014 WL 1224666, at *11 (S.D.N.Y. Mar. 24, 2014)------ 5
11

12   Spann v. J.C. Penney Corp., 314 F.R.D. 312, 330 (C.D. Cal. 2016 ------------------------------- 11

13   Stewart v. Applied Materials, Inc., 2017 WL 3670711, at *6 (N.D. Cal. Aug. 25, 2017) -------- 4
14
     Torrisi v. Tucson Elec. Power Co., 8 F.3d 1370,1376 (9th Cir. 1993). ----------------------------- 6
15

16                                                                                  STATUTES
17
     Advisory Committee Notes to 2018 Amendments ----------------------------------------------------- 2
18
     Federal Rule Civ. Proc. 23(a) --------------------------------------------------------------------------- 10
19

20   Federal Rule Civ. Proc 23(b)(3) ------------------------------------------------------------------------ 10

21   Federal Rules Civ. P. 23(c)(2)(B ------------------------------------------------------------------- 10, 12
22
     Federal Rules of Civ. Proc 23(e)(2) ------------------------------------------------------------------- 1, 2
23
     Federal Rule Civ. Proc. 23(e)(2)(A). --------------------------------------------------------------------- 2
24
     Federal Rule Civ. Proc. 23(e)(2)(B). --------------------------------------------------------------------- 3
25

26   Federal Rule Civ. Proc. 23(e)(2)(C) ------------------------------------------------------------------- 5, 7

27   Federal Rule Civ. Proc.. 23(e)(2)(C)(iv). ---------------------------------------------------------------- 7
28
     Federal Rule Civ. Proc. 23(e)(3).” ------------------------------------------------------------------------ 7

                                                                              iii
          POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL APPROVAL, ALLOCATION AND ATTORNEYS FEES
       Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-
                                                                           06155
              Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 6 of 21



 1                                                                                TREATISES
 2
     Common Funds and Common Problems: Fee Objections and Class Counsel’s Response, 17
 3

 4
       Rev. Litig. 525, 534 (1998) (“Silber and Goodrich ------------------------------------------------ 13

 5   Federal Judicial Center, T. Willging, L. Hooper, & R. Niemic, Empirical Study of Class

 6     Actions in Four Federal District Courts: Final Report to the Advisory Committee on Civil
 7
       Rules (1996) ----------------------------------------------------------------------------------------- 13, 14
 8
     Silber and Goodrich, Common Funds and Common Problems: Fee Objections and Class
 9

10
       Counsel’s Response, 17 Rev. Litig. 525, 534 (1998) ---------------------------------------------- 13

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                                             iv
         POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL APPROVAL, ALLOCATION AND ATTORNEYS FEES
      Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-
                                                                          06155
                Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 7 of 21



 1                          MEMORANDUM OF POINTS AND AUTHORITIES
 2
     A.         THE SETTLEMENT MERITS FINAL APPROVAL BY THE COURT
 3
                Federal Rule of Civil Procedure 23(e) requires judicial approval for any compromise or
 4
     settlement of class-action claims. See Fed. R. Civ. P. 23(e). A class-action settlement should be
 5
     approved if the court finds it “fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2).
 6
     The Ninth Circuit recognizes “a strong judicial policy that favors settlements, particularly where
 7
     complex class action litigation is concerned.” In re Syncor ERISA Litig., 516 F.3d 1095, 1101
 8
     (9th Cir. 2008); see also In re Omnivision Techs., Inc., 559 F. Supp. 2d 1036, 1041 (N.D. Cal.
 9
     2008) (“the court must also be mindful of the Ninth Circuit’s policy favoring settlement,
10
     particularly in class action law suits”). Class- action suits readily lend themselves to compromise
11
     because of the difficulties of proof, the uncertainties of the outcome, and the typical length of the
12
     litigation. Settlements of cases with significant numbers of class members, such as this one,
13
     greatly contribute to the efficient utilization of scarce judicial resources and achieve the speedy
14
     resolution of claims. See, e.g., Gamer v. State Farm Mut. Auto. Ins. Co., 2010 WL 1687832, at
15
     *10 (N.D. Cal. Apr. 22, 2010) (“‘Settlement avoids the complexity, delay, risk and expense of
16
     continuing with the litigation and will produce a prompt, certain, and substantial recovery for the
17   Plaintiff class.’”).
18
                Rule 23(e)(2), as amended on December 1,2018, provides that the Court should
19
     determine whether a proposed settlement is “fair, reasonable, and adequate” after considering
20
     whether:
21
     (A)        the class representatives and class counsel have adequately represented the class;
22
     (B)        the proposal was negotiated at arm’s length;
23
     (C)        the relief provided for the class is adequate, taking into account:
24
     (i) the costs, risks, and delay of trial and appeal;
25
     (ii)       the effectiveness of any proposed method of distributing relief to the class, including the
26
     method of processing class-member claims;
27
     (iii)      the terms of any proposed award of attorney’s fees, including timing of payment; and
28
     (iv)       any agreement required to be identified under Rule 23(e)(3); and


                                                                                1
            POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL APPROVAL, ALLOCATION AND ATTORNEYS FEES
      Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
               Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 8 of 21



 1
     (D)       the proposal treats class members equitably relative to each other.
 2
     Fed. R. Civ. P. 23(e)(2). As discussed below, all of these factors strongly support approval of the
 3
     Settlement here.
 4
               To evaluate the substantive fairness of a settlement, courts in the Ninth Circuit have
 5
     historically considered the following factors established in cases such as Hanlon v. Chrysler
 6
     Corp. and Churchill Village L.L.C. v. General Electric:
 7
                (1) the strength of the plaintiffs’ case; (2) the risk, expense, complexity, and likely
 8              duration of further litigation; (3) the risk of maintaining class action status
                throughout the trial; (4) the amount offered in settlement; (5) the extent of discovery
 9
                completed and the stage of the proceedings; (6) the experience and views of counsel;
10              (7) the presence of a governmental participant; and (8) the reaction of the class
                members to the proposed settlement.
11

12   Churchill, 361 F.3d 566, 575 (9th Cir. 2004); see also Hanlon, 150 F.3d 1010, 1026 (9th Cir.

13   1998); Lane v. Facebook, Inc., 696 F.3d 811, 819 (9th Cir. 2012).

14             The Advisory Committee Notes to the 2018 amendments to the Federal Rules of Civil

15   Procedure indicate that the four factors provided in Rule 23(e)(2) are not intended to “displace”

16   any factor previously adopted by the courts, but “rather to focus the court and the lawyers on the

17   core concerns of procedure and substance that should guide the decision whether to approve the

18   proposal.” Advisory Committee Notes to 2018 Amendments.

19             Accordingly, Plaintiffs discuss below the fairness, reasonableness, and adequacy of the

20   Settlement principally in relation to the four factors provided in Rule 23(e)(2) but also discuss

21   the application of relevant, non-duplicative Hanlon factors.

22             1.       Plaintiffs And Lead Counsel Have Adequately Represented The Settlement
                        Class
23

24             In determining whether to approve a class-action settlement, the Court should consider

25   whether “the class representatives and class counsel have adequately represented the class.” Fed.

26   R. Civ. P. 23(e)(2)(A).

27

28



                                                                               2
           POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL APPROVAL, ALLOCATION AND ATTORNEYS FEES
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
               Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 9 of 21



 1
               Here, both Plaintiffs and Lead Counsel have adequately represented the Settlement Class
 2
     in both the litigation and the Settlement. ASHERS and Miami Police have claims that are
 3
     typical of and coextensive with those of the Settlement Class, and they lack any interests that are
 4
     antagonistic to the interest of other members of the Settlement Class. SeeLerwill v. Inflight
 5
     Motion Pictures, Inc., 582 F.2d 507, 512 (9th Cir. 1978); Hanlon, 150 F.3d at 1020. On the
 6
     contrary, Plaintiffs—like all other Settlement Class Members—have an interest in obtaining the
 7
     largest possible recovery from Defendants. See In re Polaroid ERISA Litig., 240 F.R.D. 65, 77
 8
     (S.D.N.Y. 2006) (“Where plaintiffs and class members share the common goal of maximizing
 9
     recovery, there is no conflict of interest between the class representatives and other class
10
     members.”).           Plaintiffs have also retained counsel who are highly experienced in conditions of
11
     confinement litigation and have successfully prosecuted class actions regarding conditions of
12
     confinement matters. Dec. Y. Huang (Dkt. 92-8) Lead Counsel has vigorously prosecuted the
13
     Settlement Class’s claims to date by extensive interviews with class members, investigation into
14
     the underlying facts of the case, and engaging in extensive discovery.
15
               Accordingly, as the Court previously found in conditionally certifying the Settlement
16
     Class and appointing Plaintiffs as Class representatives and Lead Counsel as Class counsel,
17
     Plaintiffs and Lead Counsel have adequately represented the Settlement Class. See Preliminary
18
     Approval Order, ECF No. 104.
19
               2.       The Settlement Was Reached After Substantial Discovery And Arm’s-Length
20                      Negotiations Between Experienced Counsel
21
               In weighing approval of a class-action settlement, the Court must consider whether the
22
     settlement “was negotiated at arm’s length.” Fed. R. Civ. P. 23(e)(2)(B). Courts have
23
     traditionally considered other related circumstances in determining the “procedural” fairness of a
24
     settlement, including (i) counsel’s understanding of the strengths and weakness of the case based
25
     on factors such as “the extent of discovery completed and the stage of the proceedings”; 1 (ii) the
26
     “experience and views of counsel”;2 and (iii) the absence of any indicia of collusion. 3 These
27
     circumstances strongly support the approval of the Settlement here.
28



                                                                               3
           POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL APPROVAL, ALLOCATION AND ATTORNEYS FEES
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
                  Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 10 of 21



 1
                   As courts in this District have found, the fact that the Parties reached the Settlement after
 2
     arm’s- length negotiations between experienced counsel creates a presumption of its fairness.
 3
     See In re Netflix Privacy Litig., 2013 WL 1120801, at *4 (N.D. Cal. Mar. 18, 2013) (“Courts
 4
     have afforded a presumption of fairness and reasonableness of a settlement agreement where that
 5
     agreement was the product of non- collusive, arms’ length negotiations conducted by capable
 6
     and experienced counsel”); Stewart v. Applied Materials, Inc., 2017 WL 3670711, at *6 (N.D.
 7
     Cal. Aug. 25, 2017) (in deciding whether to approve a proposed class-action settlement, “[t]he
 8
     recommendations of plaintiffs’ counsel should be given a presumption of reasonableness”);
 9
     Linney v. Cellular Alaska P’ship, 1997 WL 450064, at *5 (N.D. Cal. July 18, 1997) (“The
10
     involvement of experienced class action counsel and the fact that the settlement agreement was
11
     reached in arm’s length negotiations, after relevant discovery had taken place create a
12
     presumption that the agreement is fair.”), aff’d, 151 F.3d 1234 (9th Cir. 1998).
13
                   Indeed, the Settlement merits a presumption of fairness because it was achieved after
14
     arm’s-length negotiations between well-informed and experienced counsel after a substantial
15
     amount of discovery was completed in the Action. See In re Amgen Inc. Sec. Litig., 2016 WL
16
     10571773, at *3 (C.D. Cal. Oct. 25, 2016); Nat’l Rural Telecomms. Coop. v. DirecTV, Inc., 221
17
     F.R.D. 523, 528 (C.D. Cal. 2004) (finding that “a settlement following sufficient discovery and
18
     genuine arms-length negotiation is presumed fair.”); Eisen v. Porsche Cars N. Am., Inc., 2014
19
     WL 439006, at *4 (C.D. Cal. Jan. 30, 2014) (approving settlement when record established that
20
     “all counsel had ample information and opportunity to assess the strengths and weaknesses of
21   their claims and defenses”).
22
                   Settlement was achieved after significant discovery. Plaintiffs, who have a substantial
23
     financial interest in the outcome, actively supervised the litigation, strongly endorsed the
24

25

26
     1   See Hanlon, 150 F.3d at 1026 (fifth factor).
27
     2   See id. (sixth factor).
28
     3
          See In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 947 (9th Cir. 2011).


                                                                                   4
               POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL APPROVAL, ALLOCATION AND ATTORNEYS FEES
         Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
              Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 11 of 21



 1
     Settlement. See Dec. Y. Huang §9. Further, the Settlement has none of the indicia of possible
 2
     collusion identified by the Ninth Circuit, such as a clear-sailing fee agreement or a provision that
 3
     would allow settlement proceeds to revert to Defendants. See In re Bluetooth Headset Prods.
 4
     Liab. Litig, 654 F.3d 935, 947(9th Cir. 2011) . In short, the Settlement here was reached after
 5
     arm’s- length negotiations by capable counsel and was not a product of fraud, overreaching, or
 6
     collusion among the Parties.
 7
               3.       The Relief That The Settlement Provides For The Settlement Class Is
 8                      Adequate, Taking Into Account The Costs And Risks Of Further Litigation
                        And All Other Relevant Factors
 9

10             In determining whether a class-action settlement is “fair, reasonable, and adequate,” the
11   Court must consider whether “the relief provided for the class is adequate, taking into account...
12   the costs, risks, and delay of trial and appeal,” as well as other relevant factors. Fed. R. Civ. P.
13   23(e)(2)(C). This factor under Rule 23(e)(2)(C) essentially encompasses four of the seven factors
14   of the traditional Hanlon analysis: (1) the strength of Plaintiffs’ case; (2) the risk, expense,

15   complexity, and likely duration of further litigation; (3) the risk of maintaining class-action status

16   throughout the trial; and (4) the amount offered in settlement. See Hanlon, 150 F.3d at 1026. As

17   demonstrated below, each of these factors supports approval of the Settlement under Rule

18   23(e)(2)(C).

19                         a.         The Amount Offered In Settlement

20             The amount of a settlement “is generally considered the most important [factor], because

21   the critical component of any settlement is the amount of relief obtained by the class.” Destefano

22   v. Zynga, Inc., 2016 WL 537946, at *11 (N.D. Cal. Feb. 11, 2016).

23             In assessing the recovery, a fundamental question is how the value of the settlement

24   compares to the amount the class potentially could recover at trial, discounted for risk, delay, and

25   expense. “Naturally, the agreement reached normally embodies a compromise; in exchange for

26   the saving of cost and elimination of risk, the parties each give up something they might have

27   won had they 615, 624 (9th Cir. 1982); see also Shapiro v. JPMorgan Chase & Co., 2014 WL

28   1224666, at *11 (S.D.N.Y. Mar. 24, 2014) (holding that settlement amount must be judged “not



                                                                               5
           POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL APPROVAL, ALLOCATION AND ATTORNEYS FEES
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
              Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 12 of 21



 1
     in comparison with the possible recovery in the best of all possible worlds, but rather in light of
 2
     the strengths and weaknesses of plaintiffs’ case”).
 3
               Here, the Settlement Amount - $2.1 million in cash – represents a significant recovery for
 4
     the Settlement Class. More importantly, the proposed recovery would provide a substantial
 5
     financial benefit to the Settlement Class in comparison to overall potential damages and
 6
     eliminate the significant risk that the Settlement Class could recover less, or even nothing at all,
 7
     if the Action continued. When viewed in the challenges in obtaining affirmative recoveries in
 8
     conditions of confinement cases, and the amount of the recoveries, particularly where permanent
 9
     injuries, or disabilities did not result, context of the recoveries from other conditions of
10
     confinement cases, and the recovery obtained in this case is extremely favorable to the
11
     Settlement Class.
12
                           b. The Strengths of Plaintiffs’ Case and the Risks of Continued Litigation
13
               Courts evaluating proposed class-action settlements consider the strength of the
14
     plaintiffs’ case and the risks of further litigation. See Torrisi v. Tucson Elec. Power Co., 8 F.3d
15
     1370,1376 (9th Cir. 1993). To determine whether the proposed Settlement is fair, reasonable, and
16
     adequate, the Court “must balance the risks of continued litigation, including the strengths and
17   weaknesses of plaintiffs case, against the benefits afforded to class members, including the
18   immediacy and certainty of a recovery.” Knapp v. Art.com, Inc., 283 F. Supp. 3d 823, 831 (N.D.
19   Cal. 2017).
20             The issues in this case involved the requirements of the Prison Litigation Reform Act, the
21   requirements of exhaustion of administrative remedies, and the claim by defendants that their
22   conduct did not exhibit “deliberate indifference”.
23             Examining these barriers, and along with Plaintiffs’ commitment to obtaining a recovery
24   for as inclusive a Settlement Class as possible, tipped the balance toward settlement. Barring
25   settlement, there is no question that resolution of this case would take considerable time and
26   require additional expenses, with the end result far from certain. See Hartless v. Clorox Co., 273
27   F.R.D. 630, 640 (S.D. Cal. 2011) (“Considering these risks, expenses and delays, an immediate
28



                                                                               6
           POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL APPROVAL, ALLOCATION AND ATTORNEYS FEES
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
              Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 13 of 21



 1
     and certain recovery for class members ... favors settlement of this action.”), aff’d in relevant
 2
     part, 473 F. App’x 716 (9th Cir. 2012).
 3
                           c. All Other Factors Established By Rule 23(e)(2)(C) Support Approval Of The
 4                            Settlement                                                              .
 5
               Rule 23(e)(2)(C) also instructs courts to consider whether the relief provided for the class
 6
     is adequate in light of “the effectiveness of any proposed method of distributing relief to the
 7
     class, including the method of processing class-member claims,” “the terms of any proposed
 8
     award of attorney’s fees, including timing of payment,” and “any agreement required to be
 9
     identified under Rule 23(e)(3).”
10
               First, the procedures for processing Settlement Class Members’ claims and distributing
11
     the proceeds of the Settlement to eligible claimants are well established, effective methods.
12
     Here, the proceeds of the Settlement will be distributed to Settlement Class Members without the
13
     need for Class Members to submit Claim Forms. The identity of Class Members is verified by
14
     defendants’ own records, supported by defendants’ contact information for all Class Members.
15
               Second, the relief provided for the Settlement Class in the Settlement is also adequate
16
     when the terms of the proposed award of attorney’s fees are taken into account. As discussed in
17
     the accompanying Fee Memorandum, the proposed attorneys’ fees of 33% of the Settlement
18
     Fund (net of litigation expenses), to be paid upon approval by the Court, are reasonable in light
19
     of the efforts of Plaintiffs’ Counsel and the risks in the litigation. The dollar figure for attorneys
20
     fees is actually less than what class members would have received if the Johnson mass tort action
21
     had been maintained as a separate action. Instead, by folding all three related cases into one,
22
     significant savings are possible through a unified rather than separate claims administration.
23
     Lastly, the amended Rule 23 asks the Court to consider the proposed Settlement’s fairness in
24
     light of any agreements required to be identified under Rule 23(e)(3). See Fed. R. Civ. P.
25   23(e)(2)(C)(iv). The Settlement is not a claims-made settlement. If the Settlement is approved,
26   Defendants will have no right to the return of any portion of the Settlement based on the number
27   or value of claims submitted. There are no other agreements, and the ones identified herein
28



                                                                               7
           POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL APPROVAL, ALLOCATION AND ATTORNEYS FEES
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
              Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 14 of 21



 1
     facilitate Class Members receiving their settlement distribution and have no negative impact on
 2
     the fairness of the Settlement.
 3
               4.       The Settlement Treats Class Members Equitably Relative To Each Other
 4

 5             The proposed Settlement treats members of the Settlement Class equitably relative to one

 6   another.

 7             Plaintiffs will receive precisely the same level of pro rata recovery (based on their

 8   Recognized Claims as calculated under the Plan of Allocation) as all other similarly situated

 9   Settlement Class Members. Plaintiffs will not receive an incentive award.

10             5.       The Reaction Of The Settlement Class To The Settlement

11
                Local Rules require that a motion for final approval briefing should include: 1)
12
     information about the number of undeliverable class notices and claim packets, 2) the number of
13
     class members who submitted valid claims, 3) the number of class members who elected to opt
14
     out of the class, and 3) the number of class members who objected to or commented on the
15
     settlement. In addition, the motion for final approval should respond to any objections.
16
                In accordance with the Preliminary Approval Order, Greenfire Law mailed a total of
17
     2,571copies of the Notice Packet (consisting of the Claim Form in English and Spanish) to
18
     Settlement Class Members on June 16, 2021. See Declaration of Rachel Doughty. §1. In
19
     addition, on June 16, 2021, the Notice (English and Spanish) was uploaded onto the class action
20
     website (SFsewageclassaction.com)
21
               The Notice states the essential terms of the Settlement and informs potential Settlement
22

23
     Class Members of, among other things, their right to opt out of the Settlement Class or object to

24   the Settlement, the Plan of Allocation, and Plaintiffs’ Counsel’s proposed attorneys’ fees and

25   expenses. The deadline set by the Court for Class Members to exclude themselves or object to

26   the Settlement is August 9, 2021. The fairness hearing is scheduled for September 3, 2021. To

27   date, zero (0) requests for exclusion have been received and no notices of objections have been

28   received. The claims administrator receive two (2) challenges to the amount which the Notice



                                                                               8
           POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL APPROVAL, ALLOCATION AND ATTORNEYS FEES
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
              Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 15 of 21



 1
     notified him of his settlement allocation.
 2
     B.        THE PLAN OF ALLOCATION IS FAIR AND REASONABLE
 3
               The plan of allocation was developed through significant negotiations with the assistance
 4
     of Magistrate Judge Corley. Plaintiffs and Plaintiffs’ Counsels believe that the proposed Plan of
 5
     Allocation will result in a fair and equitable distribution of the Settlement proceeds among
 6
     Settlement Class Members who suffered losses as a result of the conduct alleged in the Action.
 7
     Due to the issue of exhaustion of administrative remedies, two main classes were developed
 8

 9
     between those for whom verified grievances were documented, and those for whom grievances

10   were absent. In addition, an additional sub-class was added for inmates who were in the subject

11   cell blocks, but whose cells, as a result of a particular sewage spill, did not receive documented

12   direct sewage spills. Plaintiffs with their counsels believed that even though inmates suffered

13   indirect impacts, these indirect impacts merited compensation due to the lack of drinking water

14   and toilet facilities during the extended and frequent duration of these sewage spills. However,
15   fairness dictated that those inmates who suffered direct impacts and who filed grievances should
16   receive a higher rate of compensation because of the direct sewage impact in an inmate cells was
17   a more significant impact and also because the filing of grievances were major contributing
18   factors in both the instigation of this litigation and in prompting defendants to finally repair the
19   problem. In addition, after discussion with Plaintiffs, plaintiffs agreed to waive an incentive
20
     award, in order for there to be greater equity; that all plaintiffs would receive the amount per the
21
     same formula as every other class member. For all of these reasons, Plaintiffs respectfully
22
     request that the Court approve the proposed Plan of Allocation.
23
               Moreover, as of June 16, 2021, 2,571 copies of the Notice (English and Spanish), which
24
     contains the Plan of Allocation, advises Settlement Class Members of their right to object to the
25
     Settlement, to be excluded from the Settlement, along with an individualized letter providing the
26
     best estimate for their potential settlement payment (without deduction for any restitution owed)
27
     have been mailed to potential Settlement Class Members, see Doughty Decl. §§2,3. To date, 160
28



                                                                               9
           POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL APPROVAL, ALLOCATION AND ATTORNEYS FEES
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
              Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 16 of 21



 1
     Notices were returned for insufficient address. Four (4) class members requested notices and
 2
     provided corrected addresses. Nineteen (19) class members have provided special handling
 3
     instructions. Seven non-class members made inquiries. Zero exclusion forms have been
 4
     received. No objections were received. Two challenges to the allocated settlement amount
 5
     were received and responded to. For all of these reasons, Plaintiffs respectfully request that the
 6
     Court approve the proposed Plan of Allocation.
 7

 8   C.        THE SETTLEMENT CLASS SHOULD BE FINALLY CERTIFIED

 9             The Court’s Preliminary Approval Order conditionally certified the Settlement Class
10   under Rules 23(a) and (b)(3) for purposes of the Settlement. ECF No. 5593 at 1-4. For all of
11
     the reasons stated in the Preliminary Approval Order and Plaintiffs’ Preliminary Approval
12
     Motion (ECF No. 5267 at 8-15), Plaintiffs respectfully request that the Court grant final
13
     certification of the Settlement Class under Rules 23(a) and (b)(3). See Preliminary Approval
14
     Order (ECF No. 5593) at 1-4 (analyzing how the Action satisfies each element for class
15
     certification).
16   D.      NOTICE TO THE SETTLEMENT CLASS SATISFIED THE REQUIREMENTS
             OF RULE 23 AND DUE PROCESS
17
               The Notice provided to the Settlement Class satisfied all the requirements of due
18

19
     process, Rule 23. For any class certified under Rule 23(b)(3), due process and Rule 23 require

20   that class members be given “the best notice that is practicable under the circumstances,

21   including individual notice to all members who can be identified through reasonable effort.”

22   Fed. R. Civ. P. 23(c)(2)(B); see also Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173-75

23   (1974). In addition, the Court must direct notice of a settlement in a “reasonable manner to all

24   class members who would be bound by the proposal.” Fed. R. Civ. P. 23 (e)(1). Notice of a
25   class-action settlement “is satisfactory if it generally describes the terms of the settlement in
26   sufficient detail to alert those with adverse viewpoints to investigate and to come forward and
27   be heard.” See Churchill, 361 F.3d at 575; Luna v. Marvell Tech. Grp., 2018 WL 1900150, at
28   *2 (N.D. Cal. Apr. 20, 2018) (same); Spann v. J.C. Penney Corp., 314 F.R.D. 312, 330 (C.D.


                                                                              10
           POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL APPROVAL, ALLOCATION AND ATTORNEYS FEES
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
              Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 17 of 21



 1
     Cal. 2016) (“Settlement notices must fairly apprise the prospective members of the class of the
 2
     terms of the proposed settlement and of the options that are open to them in connection with
 3
     the proceedings.”).
 4
               Both the substance of the Notice and the method of its dissemination to potential
 5
     members of the Settlement Class satisfied these standards here. First, Lead Counsel sent a
 6
     postcard to all known addresses for potential class members in July of 2020. Through the
 7
     return addresses received from the post office, Class Counsel was able to research and obtain
 8
     additional more current addresses. In addition, through interviews with plaintiffs and class
 9

10   members, Class Counsel determined that additional notice through social media would be the

11   most effective means of outreach rather than through print or publication.

12             The Notice, as approved by the Court in the Order for Preliminary Approval of the

13   Settlement, provides the necessary information for Class Members to make an informed

14   decision regarding the Settlement and contains all of the information required by Rule

15   23(c)(2)(B), and this District’s Procedural Guidelines for Class Action Settlements. The Notice
16   informed Class Members of, among other things, (1) the nature of the Action and the claims
17   asserted; (2) the definition of the Settlement Class; (3) the amount of the Settlement; (4) the
18   reasons why the parties are proposing the Settlement; (5) the maximum amount of attorneys’
19   fees and expenses that will be sought; (6) the identity and contact information for the Claims
20   Administrator who are reasonably available to answer questions from Settlement Class
21
     Members; (7) Settlement Class Members’ right to opt out of the Settlement Class or to object
22
     to the Settlement, the Plan of Allocation, or the requested attorneys’ fees or expenses; (8) the
23
     binding effect of a judgment on Settlement Class Members; and (9) the dates and deadlines for
24
     Settlement-related events. The Notice also contains the Proposed Allocation and was in
25
     English and Spanish. Accompanying the Notice was an individualized letter informing each
26
     Class Member of the estimated amount of his recovery (before deduction of restitution).
27
               In addition to mailing the complete English and Spanish Notice on June 16, 2021, In
28
     addition, Greenfire Law posted the Notice on the website:


                                                                              11
           POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL APPROVAL, ALLOCATION AND ATTORNEYS FEES
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
              Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 18 of 21



 1
     www.sanfranciscosewagelawsuit.com. Class members had access to downloadable copies of
 2
     the Notice in English and Spanish, the First Amended Complaint, the Motion for Preliminary
 3
     Approval of the Settlement, the Settlement, and the Order Granting Preliminary Approval on
 4
     the website and arranged for notice of the class action settlement to be publicized through
 5
     targeted advertising to those individuals searching for services directed to the transient
 6
     population in the San Francisco Bay Area Doughty Dec. §13). For class members whose
 7
     Notice was returned, there was no forwarding address provided, and the class member’s award
 8
     is in excess of $500, a private investigator has been retained to locate these individuals. To
 9

10   date, there have been five (5) such searches.

11             This combination of individual first-class mail to all Settlement Class Members whose

12   contact information was confirmed by defendants, supplemented by outreach through popular

13   social media, was “the best notice ... practicable under the circumstances.” Fed. R. Civ. P.

14   23(c)(2)(B); see, e.g., Hayes v. MagnaChip Semiconductor Corp., 2016 WL 6902856, at *4-5

15   (N.D. Cal. Nov. 21, 2016) (approving similar notice program); Destefano v. Zynga, Inc., No.
16   12-cv-04007-JSC, 2016 U.S. Dist. LEXIS 17196, 2016 WL 537946, at *20 (N.D. Cal. Feb. 11,
17   2016). (finding individual notice mailed to class members combined with summary publication
18   constituted “the best form of notice available under the circumstances”); Portal Software, 2007
19   WL 4171201, at *1.
20             In sum, the Notice, private investigator searches and social media advertisement
21
     methods fairly apprises Settlement Class Members of their rights with respect to the Settlement,
22
     is the best notice practicable under the circumstances, and complies with the Court’s
23
     Preliminary Approval Order, the Federal Rules of Civil Procedure, and due process.
24
     E.        THE ATTORNEYS’ FEES REQUESTED ARE FAIR, REASONABLE AND
25             ADEQUATE.
26
               When awarding attorneys’ fees, the court has a duty to ensure that the claim for
27
     attorneys’ fees, like every other provision in the settlement, is fair, reasonable and adequate. Fed.
28
     R. Civ. P. 23(e)(2); In re Bluetooth Headset Products Liab. Litig., 654 F.3d 935, 941 (9th Cir.


                                                                              12
           POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL APPROVAL, ALLOCATION AND ATTORNEYS FEES
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
               Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 19 of 21



 1
     2011) (“courts have an independent obligation to ensure that the award, like the settlement itself,
 2
     is reasonable, even if the parties have already agreed to an amount”); In re Heartland Payment
 3
     Systems, Inc. Customer Data Security Breach Litig., 851 F.Supp. 2d 1040, 1073 (S.D. Tex. 2012)
 4
     (fee award considered reasonable if proportionate to actual value created for or received by
 5
     class).
 6
               1.       Percentage of the Fund Method of Calculating Fees
 7

 8             Class Counsels request $660,000 in attorney’s fees with 50% of the attorneys’ fees going
 9   to the Law Office of Yolanda Huang and 50% of the attorneys’ fees jointly going to attorneys
10   Stanley Goff and Fulvio Cajina. The parties also request the Court approve an award of litigation
11
     costs of $35,000 to the Law Office of Yolanda Huang. In the aggregate, Class Counsel request
12
     $695,000 in fees and costs. The requested attorneys’ fee of $660,000 is 31.4% of the settlement
13
     amount. The general trend in class action fee awards is toward the percentage of the fund
14
     method. It avoids numerous drawbacks of the lodestar approach and is preferable because “the
15
     attorneys will receive the best fee when the attorneys obtain the best recovery for the class.”
16
     Silber and Goodrich, Common Funds and Common Problems: Fee Objections and Class
17
     Counsel’s Response, 17 Rev. Litig. 525, 534 (1998) (“Silber and Goodrich”). Therefore, this
18
     approach more closely aligns with the interests of the counsel and the class. See, e.g,. Camden I
19
     Condominium Association v. Dunkle, 946 F.2d 768, 774 (11th Cir. 1991).
20
               Nationally, the average percentage of the fund award in class actions is approximately
21
     one-third. The Federal Judicial Center published a report in 1996, which was based on an
22
     empirical study of four Federal District Courts. Federal Judicial Center, T. Willging, L. Hooper,
23

24
     & R. Niemic, Empirical Study of Class Actions in Four Federal District Courts: Final Report to

25   the Advisory Committee on Civil Rules (1996) (“FJC Report”). The study found that the “fee

26   recovery rate infrequently exceeded the traditional 33.3% contingency fee rate. Median rates

27   ranged from 27% to 30%. Most fee awards in the study were between 20% and 40% of gross

28   monetary settlement.” Id. at 68-69. The Report concluded that “attorney’s fees were generally in



                                                                              13
           POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL APPROVAL, ALLOCATION AND ATTORNEYS FEES
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
              Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 20 of 21



 1
     the traditional range of approximately one-third of the total settlement.” Id. at 90. Another study
 2
     cited by Silber and Goodrich found that attorney’s fees in class actions averaged approximately
 3
     32% of the recovery, regardless of the class size, and averaged 34.74% when the fees and
 4
     expenses were added together. Silber and Goodrich, 17 Rev. Litig. at 545-46.
 5
               The total fees and costs included is 31.4% of the total award. Given the complexities of
 6
     resolving three separate litigations, and the challenges of communications and working with a
 7
     prisoner class, the attorneys fees requested is reasonable.
 8

 9             2.       Lodestar Standards.

10             The Northern District’s Procedural Guidance for Class Action Settlements requires that
11
     attorneys fees should include a lodestar calculation. Lodestar is defined generally as the number
12
     of hours reasonably expended on the litigation multiplied by a reasonable hourly rate. Hensley v.
13
     Eckerhart, 461 U.S. 424, 433 (1983). Where a plaintiff has obtained excellent results, his or her
14
     attorney should recover a fully compensatory fee. Id. at 435. Full compensation normally
15
     encompasses all hours reasonably expended on the litigation. Id. City of Riverside v. Rivera, 477
16
     U.S. 561, 575-76 (1986). See also Blum v. Stenson, 465 U.S. 886, 895 n.11 (1984) (reasonable
17
     fees calculated according to prevailing market rates in the relevant community); Davis v. City
18
     and County of San Francisco, 976 F.2d 1536, 1545-46 (9th Cir. 1992) (the court should pay
19
     close attention to fees charged by lawyers of reasonably comparable skill, experience, and
20
     reputation).)
21
               Courts often consider the following factors when determining the appropriate class fund
22
     fee award: (1) the result obtained for the class;(2) the effort expended by counsel; (3) the risks of
23

24
     non-payment assumed by counsel; (4) counsel's skill; (5) the complexity of the issues; (6)

25   counsel's experience; (7) the reaction of the class; and (8) the comparison with counsel's lodestar.

26   See, e.g., In re Quinus Security Litigation, 148 F. Supp. 2d 967, 973-74 (N.D. Cal. 2001). Here,

27   the lodestar amount for lead counsel is 435 hours. Lead Class Counsel asserts that at the

28   prevailing rate for someone of Yolanda Huang’s experience, and an hourly rate of $675, with



                                                                              14
           POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL APPROVAL, ALLOCATION AND ATTORNEYS FEES
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
              Case 3:18-cv-06155-JCS Document 106-1 Filed 07/19/21 Page 21 of 21



 1
     paralegal costs included results in a lodestar of $371,700. (See Declaration of Yolanda Huang)
 2
     The fee award is clearly reasonable for lead Class Counsel. This case is unusual due to the
 3
     related mass tort cases which have been folded into the class action lawsuit. The costs of
 4
     $35,000 reflect the costs incurred in
 5
               Similarly, co-counsel Stanley Goff and Fulvio F. Cajina expended hundreds of hours
 6
     litigating this case. Messrs. Goff and Cajina at one point represented over 150 inmates in their
 7
     individual capacities. Mr. Cajina has a lodestar amount of 302.5 hours. Mr. Goff has a lodestar
 8
     amount of 430 hours. At hourly rates of $475 for both Mr. Cajina and Mr. Goff, their combined
 9

10   lodestar amount would be $347,937.50. (See Declarations of Fulvio Cajina and Stanley Goff)

11   F.        CONCLUSION

12             For the reasons stated in this memorandum and in the accompanying Declarations,

13   Plaintiffs respectfully request that the Court grant final approval of the proposed Settlement.
14
     approve the Plan of Allocation, and approve the attorneys fees and costs requested.
15

16

17
     Dated: July 19, 2021                                                 Attorneys for Plaintiffs

18                                                                        __/s/ Yolanda Huang________
                                                                          YOLANDA HUANG
19

20

21                                                                                   /s/ Fulvio F. Cajina
                                                                                     Fulvio F. Cajina
22

23

24                                                                                   /s/ Stanley Goff
                                                                                     STANLEY GOFF
25

26

27

28



                                                                              15
           POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR FINAL APPROVAL, ALLOCATION AND ATTORNEYS FEES
     Zayas, Et Al. V. San Francisco County Sheriff’s Department Et Al., United States District Court, Northern District Of California, Case No.3:18-Cv-06155
